DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 16 October 2019, in which claims 3-6, 8-10, 12, and 14 were amended, has been entered.

Drawings
The drawings are objected to because it appears that reference character “24” should be changed to --124-- in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is written in three paragraphs, and includes legal phraseology and content included in parentheses.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: An Airbag Apparatus With An Active Vent Mechanism.
The disclosure is objected to because of the following informalities: Examiner suggests changing “forces the patch 22 adhere” to --forces the patch 22 to adhere-- (paragraph 0032).  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities.  Examiner suggests the changes below:
“discharging gas inside the airbag” be changed to either --discharging gas from inside the airbag-- or --discharging gas outside the airbag-- (line 4);
“the vent hole” be changed to --the first vent hole-- (line 6);
the regulating member-- (line 13).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the internal pressure" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --an internal pressure--.
Claim 1 recites the limitation "the outer surface" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --an outer surface--.
Claim 1 recites the limitation "the inner surface" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --an inner surface--.
Claim 1 recites the limitation "the sealed state" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a sealed state--.
Claim 1 recites the limitation "the tension" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a tension-- or --tension--.
Claim 3 recites the limitation "the deployed state" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a deployed state
Claim 3 recites the limitation "the passenger side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a passenger side--.
Claim 3 recites the limitation "the inflator side" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --an inflator side--.
Claim 3 recites the limitation "the tension" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a tension-- or --tension--.
Claim 7 recites the limitation "the position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a position--.
In regards to claim 10, use of the term “if” in the phrase “if an edge part of the patch on the opening side is a proximal edge part…” renders the claim indefinite because the metes and bounds of the claim are unclear, since it is unclear if this limitation is being positively recited.  Clarification and rephrasing are required.
Claim 10 recites the limitation "the opening side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --an opening side--.
In regards to claim 11, it is unclear if the phrase “which couples the proximal edge part and the distal edge part” (line 2) is intended to be included in the claim limitations.  Examiner suggests removing the parenthesis and incorporating intended claim limitations into the body of the claim.  Clarification and rephrasing are required.
In regards to claim 12, it is unclear if the phrases “which is disposed on the passenger side when expanded and deployed” (line 2) and “which is disposed on the opposite side of the passenger” (line 3) are intended to be included in the claim limitations.  Examiner suggests removing the parenthesis and incorporating intended claim limitations into the body of the claim.  Clarification and rephrasing are required.
Claim 12 recites the limitation "the passenger side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a passenger side--.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act because the claimed invention is directed to non-statutory subject matter as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1 and 12 positively recite a passenger.  Examiner suggests claiming the passenger more functionally, such as by using the phrase “configured to”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiruta et al. (US 9,434,345).  Hiruta et al. discloses an airbag apparatus, comprising:
an airbag (#10) that restrains a passenger in a vehicle when expanded and deployed (column 1, lines 6-8)
a gas generator (#30) for generating expansion gas which expands and deploys the airbag (#10; has the ability to so perform; column 7, lines 40-57)
an active vent mechanism (including vent holes #14b, slits #14c, inflation control member #18, vent patch #20, tether cover #22, vent covers #24, patch members #26, 36) which is provided in the airbag (#10) and is capable of discharging gas inside the airbag (has the ability to so perform; columns 5-9)
wherein the active vent mechanism comprises:
a first vent hole (vent holes #14b) formed in the airbag (#10; column 5, lines 55-58)
a patch (including vent covers #24a, patch members #26, 36) capable of releasing and closing the vent hole (#14b) in accordance with the internal pressure of the airbag (#10; has the ability to so perform; figures 9A, 9B; columns 6-9), with a portion of the patch coupled 
a coupling member (tethers #24b) having one end coupled to the patch (#24a, 26, 36), with the other end entering the airbag (#10) and coupled (via stitching #H9 and inflation control member #18) to the airbag (figures 1, 6A-9B; columns 6-9)
an opening (slits #14c) provided in the vicinity of the first vent hole (#14b), with a portion of the patch or a portion of the coupling member (#24b) penetrating through the opening (figures 1, 9A, 9B; column 6, lines 9-10; column 7, lines 1-6)
a substantially cylindrical regulating member (including vent patch #20 and/or tether cover #22) into which the coupling member (#24b) is inserted inside the airbag (#10), wherein the airbag regulating member has:
a first end coupled (via stitching #H2-H7) to the inner surface (inner surface of rear panel #14) of the airbag (#10) so as to surround the opening (#14c) inside the airbag (figures 1, 2, 4, 5, 9A, 9B; columns 6-9)
a second end coupled (via slits #20c, 22b) to the coupling member (#24b) in the sealed state (figures 1, 2, 4, 5, 9A, 9B; columns 6-9)
a releasing means (reduction in the tension of inflation control member #18 functions as the releasing means) for reducing the tension of the coupling member (#24b; column 7, line 40-column 9, line 44)
wherein, when the airbag (#10) is fully deployed, the patch (#24a, 26, 36) is operable so as to block the first vent hole (#14b) via the tension of the coupling member (#24b), while when the releasing means (reduction in the tension of inflation control member #18) reduces the tension of the coupling member, the patch is operable so as to be separated from the outer surface (outer surface 
a tether (inflation control member #18) regulating the deployed shape of the airbag (#10) is provided inside the airbag, wherein one end of the tether is coupled (via stitching H1) to the passenger side (including front panel #12; column 5, lines 43-48), while the other end of the tether is coupled (via stitching #H9 and tethers #24b) to the inflator side (including rear panel #14), the other end of the coupling member (#24b) is coupled (via stitching #H9) to the tether (#18; column 7, lines 1-18), and a reduction in the tension of the tether causes a reduction in the tension of the coupling member (figures 1, 9A, 9B; columns 5-9)
wherein the coupling member (#24b) is integrally molded with the patch (#24a; figures 1, 6A, 7, 8A)
wherein the coupling member (#24b) is a band shaped member which is configured as a body separate from the patch (#26, 36) and coupled to the patch (figures 1, 6A-8B)
wherein a second vent hole (#26a) is formed in the patch (#26; figure 6B; column 7, lines 19-25)
wherein the second vent hole (#26a) is formed so as to overlap the position facing the first vent hole (#14b; figures 1, 9A, 9B; column 7, lines 19-25)
wherein the second vent hole (#26a) has a smaller opening area than the first vent hole (#14b; figures 1, 9A, 9B; column 7, lines 19-25)
wherein the opening (slits #14c) is slit shaped (figure 1)
wherein, if an edge part of the patch (#24a, 26, 36) on the opening side is a proximal edge part, while the opposite side facing the proximal edge part is a distal edge part, at least the distal edge part is coupled (via stitching #H8) to the outer surface (outer surface of rear panel #14) of the airbag (#10; has the ability to so perform; figures 1, 6A-9B)
wherein, in addition to the distal edge part of the patch (#24a, 26, 36), a portion of a side edge part thereof is coupled (via stitching #H8) to the outer surface (outer surface of rear panel #14) of the airbag (#10; has the ability to so perform; figures 1, 6A-9B)
wherein the airbag (#10) is molded by coupling a front panel (#12) to an outer edge part of a back panel (#14) via an outer peripheral sewing part (column 5, lines 26-42)
wherein the airbag (#10) is a driver airbag housed in a steering wheel (#S; figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiruta et al. (US 9,434,345) in view of Green et al. (US 7,419,184).  Hiruta et al. does not disclose wherein the releasing means is configured so as to fracture the other end of the coupling member. Green et al. teaches an airbag apparatus comprising a releasing means (tether release mechanism #100, 200, 300, 500) configured so as to fracture an end of a coupling member (tether #50; has the ability to so perform; column 2, lines 29-46; column 3, lines 40-57; column 5, lines 30-40; column 5, line 60-column 6, line 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the fracturing releasing means as taught by Green et al., to improve the airbag apparatus of Hiruta et al., for the predictable result of quickly controlling the flow of inflation gas through vent holes, and accordingly customizing the shape of and pressure within the deploying airbag.

Allowable Subject Matter
Claim 13 appears to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and to overcome the rejection(s) under 35 U.S.C. 101 and section 33(a) of the America Invents Act, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses airbag apparatuses with active vent mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616